internal_revenue_service p o box cincinnati oh number release date date date legend s number u dollars amount w dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 and for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding scholarship grants under internal_revenue_code sec_4945 we also determined your procedures for awarding educational grants meet the requirements of code sec_4945 based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarship and educational grants meet the requirements of code sec_4945 and sec_4945 respectively as a result expenditures you make under these procedures won't be taxable also awards made under code sec_4945 are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request qualified educational institutions shall consist of nationally accredited educational your letter indicates that you will provide educational grants to individuals in the form of scholarships awarded for study at qualified educational institutions institutions as well as vocational and trade schools described in sec_170 of the internal_revenue_code awards made under your scholarship program will cover tuition fees and education-related travel and expenses of qualified grantees you also state you will be operating a grant program fellowship that provides for direct merit based funding to cover travel_expenses of qualified university students participating in the qualifying university's existing study abroad program fellowship awards will be granted to qualified grantees for the purpose of study or research in a particular area or field or to achieve a specific objective produce a report or other similar product or to improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee all fellowship grants are awarded in connection with any study abroad program sponsored by a qualifying educational_institution and will follow the same criteria as the scholarship program this program will allow students to enhance skills specific to each qualifying institution’s particular established study abroad program the amount of all scholarship and fellowship awards granted under your programs will vary depending upon the total level of funding allocated to such awards during a given fiscal_year if any your trustees shall for any fiscal_year establish award amounts number of awards and any other criteria the trustees deem appropriate for purposes of the scholarships and or fellowships awarded typically this should be about s awards each year not to exceed u dollars an average award will be w dollars notices and promotions of both scholarship and fellowship programs shall be distributed to qualified educational institutions based upon the specific criteria established by your trustees the promotions and notices may be made by brochures newsletters direct mail scholarship directory listings internet- based resources list serves etc or a combination of one or more of these and or other resources the trustee’s deem best suited to publicize each specific program additional notice may be made directly to qualified educational institutions via department chairs or equivalent program officers student aid officials and other persons or entities affiliated with or with access to qualified educational institutions you will exercise expenditure_responsibility and maintain case histories showing recipients of all scholarships and fellowships granted including names addresses purposes of grant amount of each grant manner of selection and relationship if any to officers trustees or donors of funds under all circumstances grantees shall be selected on an objective and nondiscriminatory basis and the group from which grant recipients are selected must be sufficiently broad to assure that making grants to one or more members of the group fulfills a charitable purpose awards for scholarship and fellowship grants shall be based on but not limited to the following prior academic performance tests used to measure aptitude for educational work or skills for use of awards artistic scientific or literary portfolios instructor recommendations or other qualified individuals biographical information regarding career academic or other relevant experiences financial need and any other conclusions which the selection committee may draw as to the applicant's motivation character ability or potential criteria may also include the applicant's place of residence past or future attendance at a particular school past or proposed course of study or evidence of his her artistic scientific or other special talent for a specific grant round preference may be given to applicants of a particular sex race ethnic background or religion so long as such preference does not violate public policy and is so applied on an objective and nondiscriminatory basis to the group of qualified applicants scholarship and fellowship grantees may be a primary or secondary school students b undergraduate or graduate students at a college or university who are pursuing studies or conducting research to meet the requirements for an academic or professional degree or c students part or full time who receive scholarship for study at an educational_institution that provides an educational program acceptable for full credit toward a bachelor’s or higher degree or offers a training program to prepare students for gainful employment in a recognized occupation and is authorized under federal or state law to provide such program and is accredited by a national recognized accreditation agency all scholarship grants must be used for tuition and related expenses including educational travel at an educational_institution described in sec_170 of the code ie such institution must normally maintain a regular faculty and curriculum and must normally have regularly organized body of students in attendance at the place where the educational activities are carried on in connection with scholarships awarded to pay for a course of study leading to a certificate or a higher skill level criteria shall be related to the purpose for the award and may include financial need character ability motivation potential and the relevance of the candidate’s course of study and career objectives to the charitable purpose of the trust your trustees shall appoint a selection committee comprised of individuals independent from you and charged with implementation of the specific criteria set by your trustees for the current_year to evaluate candidates for the year and to set guidelines and select recipients you anticipate that in general each selection committee will consist of at least three persons qualified to evaluate applications and awards where preferably at least one individual has a background relating to the specific subject matter of the current_year while your trustees appoint all members to each selection committee in no event shall any appointment consist of any person or persons related directly or indirectly to any trustee nor shall any appointment consist of any person or persons who are financial contributors donors to you the selection committee members shall maintain independence from your trustees and shall not have access to your financial information no trustees donors contributors or other related parties shall have any involvement in the actual decision-making process by the selection committee with respect to the determination of the recipients and awards to which each is entitled the selection committee shall adhere to a conflict of interest policy and confidentiality policy every member of the selection committee shall be required to disclose any personal knowledge of and relationship with any potential grantee under consideration and to refrain from participation in the award process in any circumstance where he she would derive directly or indirectly a private benefit if any potential grantee s is selected over others no grant covered by this policy may be awarded to any person related directly or indirectly to a trustee financial contributor donor to you any employee of yours or any other disqualified_person as defined in sec_4946 of the code each scholarship or fellowship_grant may be paid directly to the educational_institution for use by the scholarship fellowship recipient under an arrangement whereby the institution will only apply grant funds if the recipient is enrolled at such educational_institution and his her standing at such educational_institution is consistent with the purposes and conditions of the award a condition of each award is that it will be used only for qualified_tuition_and_related_expenses including a tuition and fees required for enrollment or attendance at the educational_institution b fees books supplies and equipment required for courses of instruction at the educational_institution and c room and board when a scholarship fellowship award grant is paid to a person other than an educational_institution or if the award is for expenses other than qualified_tuition_and_related_expenses within the meaning of sec_117 or for room and board you must receive a report on the progress of each recipient at least annually or more often as requested by your trustees this report must include a summary of the use of the funds awarded to include receipts for all expenditures and where applicable the grantee’s courses taken if any grades received if any and or educational activity conducted during each academic period the report must be verified by the educational_institution or other qualified_person as authorized by the trustees which shall also issue a final report unless otherwise directed by your trustees as a condition of the grant grants made to qualified individuals to achieve a specific objective will be required to provide a written report to the trustees regarding the grantee’s activities and use of funds at the end of the grant period if the grant is for a term of longer than one year periodic written reports will be required at least annually any funds not expended for the purpose of the award must be returned to you for use in furtherance of your mission and the charitable purposes should required reports not be provided when required or otherwise specifically requested or should the reports indicate the funds are not being used in furtherance of the purposes of the grant your trustees shall be under duty to investigate while conducting its investigation you shall withhold further payments if any to the extent possible until all delinquent reports as required have been submitted or until all misuse of funds have been remedied you will take all reasonable and appropriate steps to recover misused grant funds and or ensure restoration of the diverted funds such steps may include withholding future grants to grantee until it has assurance from the grantee that future diversions shall not occur and shall require the grantee to take extraordinary precautions to prevent future diversions reasonable and appropriate steps may include legal action where deemed appropriate by the trustees but need not include legal action if such action would in all probability not result in the satisfaction of execution on a judgement basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance e e the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
